Cite as 2016 Ark. 294


                         SUPREME COURT OF ARKANSAS.
                                            No.   CR-03-1127


ANARIAN CHAD JACKSON                                  Opinion Delivered July   21, 2016

                                     APPELLANT PRO SE FOURTH PETITION TO REINVEST
                                               JURISDICTION IN THE TRIAL COURT TO
V.                                             CONSIDER A PETITION FOR WRIT OF
                                               ERROR CORAM NOBIS
                                               [PULASKI COUNTY CIRCUIT COURT
STATE OF ARKANSAS                              NO. 60CR-01-4006]

                                       APPELLEE PETITION DISMISSED.

                                            PER CURIAM


           Petitioner Anarian Chad Jackson was found guilty, after a jury trial, of second-degree

 murder, for which he was sentenced to eighty years’ imprisonment. Jackson’s conviction

 and sentence were affirmed on appeal. Jackson v. State, CR-03-1127 (Ark. App. Dec. 1,

 2004) (unpublished) (original docket no. CACR 03-1127). On May 10, 2016, Jackson filed

 this, his fourth petition requesting this court to reinvest jurisdiction in the trial court to

 consider a petition for writ of error coram nobis. 1

           The function of the writ is to secure relief from a judgment rendered while there

 existed some fact that would have prevented its rendition if it had been known to the trial

 court and which, through no negligence or fault of the defendant, was not brought forward

 before rendition of the judgment. Newman v. State, 2009 Ark. 539, 354 S.W.3d 61. The




           1
               For clerical purposes, the motion was assigned the same docket number as the direct
 appeal.
                                    Cite as 2016 Ark. 294

petitioner has the burden of demonstrating a fundamental error of fact extrinsic to the

record. Roberts v. State, 2013 Ark. 56, 425 S.W.3d 771.

       The writ is allowed only under compelling circumstances to achieve justice and to

address errors of the most fundamental nature. Id. A writ of error coram nobis is available

to address certain errors that are found in one of four categories: (1) insanity at the time of

trial, (2) a coerced guilty plea, (3) material evidence withheld by the prosecutor, or (4) a

third-party confession to the crime during the time between conviction and appeal. Howard

v. State, 2012 Ark. 177, 403 S.W.3d 38.

       The petition for leave to proceed in the trial court is necessary because the trial court

can entertain a petition for writ of error coram nobis after a judgment has been affirmed on

appeal only after we grant permission. Newman, 2009 Ark. 539, 354 S.W.3d 61. A writ of

error coram nobis is an extraordinarily rare remedy. State v. Larimore, 341 Ark. 397, 17
S.W.3d 87 (2000). Coram-nobis proceedings are attended by a strong presumption that the

judgment of conviction is valid. Westerman v. State, 2015 Ark. 69, at 4, 456 S.W.3d 374,

376.

       Jackson seeks leave to proceed in the trial court for a writ of error coram nobis,

claiming that there is newly discovered evidence that the prosecution wrongfully withheld

evidence about a deal that was made between the prosecution and the State’s witness,

Ammar Mahdi, in exchange for Mahdi’s testimony at Jackson’s trial. Jackson contends he

was unaware at the time of trial that Mahdi’s statements that he received no “help from the

State in his sentencing proceeding was demonstrably untrue and the State knew it was

untrue.” He further contends that he received this information in an affidavit from Mahdi

                                               2
                                    Cite as 2016 Ark. 294

“less than twelve months before he filed [t]his petition.” Notwithstanding his contention

to the contrary, Jackson also states that on the day of trial his defense counsel was made

aware of a transcript from Mahdi’s sentencing proceeding that had not previously been

provided to his counsel.

       Jackson has raised this claim in three previous petitions requesting this court to

reinvest jurisdiction in the trial court to consider a petition for writ of error coram nobis. 2

In Jackson v. State, CR 03–1127 (Ark. Dec. 11, 2008) (unpublished per curiam) (original

docket no. CACR 03-1127), Jackson alleged, as he does now, that evidence was withheld

by the prosecutor regarding Mahdi’s sentencing, which violated his right to due process as

guaranteed by Brady v. Maryland, 373 U.S. 83 (1963). This court noted that Jackson failed

to demonstrate due diligence in seeking error coram nobis relief because he was aware of

the facts concerning Mahdi at his trial. 3 This court concluded that the court of appeals

decision on direct appeal noted that Jackson was in possession of a copy of the transcript

from Mr. Mahdi's sentencing hearing during the trial and that Jackson was aware of the




       2
          Jackson sought the same relief, coram-nobis relief, because he claimed he was unable
to adequately impeach Mahdi’s and another witness’s testimony at trial because evidence
was withheld regarding Mahdi’s sentencing and a deal made in exchange for Mahdi’s
testimony. Jackson’s third petition seeking coram-nobis relief was denied by syllabus entry
on April 21, 2011.
        3
          While there is no specific time limit for seeking a writ of error coram nobis, due
diligence is required in making an application for relief and in the absence of a valid excuse
for delay, the petition will be denied. Echols v. State, 360 Ark. 332, 201 S.W.3d 890 (2005).
Due diligence requires satisfaction of certain conditions, as follows: (1) that the defendant
be unaware of the fact at the time of trial; (2) that the defendant could not have, in the
exercise of due diligence, presented the fact at trial; (3) that upon discovering the fact, the
defendant did not delay bringing the petition. Id.

                                                3
                                    Cite as 2016 Ark. 294

alleged fundamental error of fact at that time and had an opportunity to seek correction of

the error more than five years previously. 4 In Jackson v. State, 2009 Ark. 572, at 1–2 (per

curiam), this court again addressed the same claim regarding assertions that the prosecution

withheld evidence concerning information about deals made with two witnesses, including

Mahdi. This court held that Jackson’s “successive application for coram nobis relief in this

court [wa]s an abuse of the writ. [Jackson] alleges few, if any new facts, and he does not

allege any fact sufficient to distinguish his latest claims. The issues are the same.” Jackson,

2009 Ark. 572, at 2.

       In this present petition, Jackson again fails to allege any fact sufficient to distinguish

his claim from his three prior attempts to seek coram nobis relief. Although he submits a

2013 affidavit signed by Mahdi as “new evidence,” Jackson still offers only conclusory

statements maintaining that information was withheld and fails to state any facts in support

of his contention that the State did withhold evidence concerning the existence of an alleged

agreement with the witness, Mahdi. Clearly, contrary to Jackson’s claim that he was

unaware of any agreement made with, or leniency given to, Mahdi in exchange for Mahdi’s

testimony against Jackson, Jackson was aware of Mahdi’s sentencing at the time of his trial.




       4
         In his direct appeal, Jackson argued that the trial court erred when it refused to allow
him to put on an impeachment witness, the prosecutor, whose testimony would have
contradicted Mahdi’s testimony that he received no help from the State in his sentencing.
Jackson, CR-03-1127, slip op. at 4–5. The court of appeals found that the trial court offered
Jackson the opportunity to recall Mahdi for a second cross-examination, which was refused,
and that Jackson was in possession of a copy of the transcript from Mahdi’s sentencing
hearing and chose only to proffer the transcript in lieu of offering the transcript into
evidence, which resulted in the matter not going before the jury. Id.

                                                4
                                     Cite as 2016 Ark. 294

As noted in the previous opinions, the writ is appropriate only when an issue was not

addressed or could not have been addressed at trial because it was somehow hidden or

unknown. Jackson, 2009 Ark. 572, at 6 (citing Larimore v. State, 327 Ark. 271, 938 S.W.2d
818 (1997)).

       After examining the claims raised in this fourth petition, we conclude that Jackson’s

successive application for coram-nobis relief in this court is an abuse of the writ in that he

alleges no fact sufficient to distinguish his claims in the instant petition from the claims raised

in his previous petitions. Jackson did not establish in his three prior petitions that there was

any basis for the writ, and his reassertion of largely the same claims in the fourth petition is

a misuse of the remedy. See Smith v. State, 2015 Ark. 188, 461 S.W.3d 345 (per curiam).

Accordingly, the petition is dismissed. See Rodgers v. State, 2013 Ark. 294, at 3–4 (per

curiam) (“[A] court has the discretion to determine whether the renewal of a petitioner’s

application for the writ, when there are additional facts presented in support of the same

grounds, will be permitted.”). Due process does not require this court to entertain an

unlimited number of petitions to reinvest jurisdiction in the trial court to consider a petition

for writ of error coram nobis in a particular case. Swanigan v. State, 2016 Ark. 109 (per

curiam).

       Petition dismissed.




                                                 5